— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leone, J.), rendered November 20, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
While the trial court erred in charging the jury that "the fact that the defendant did not testify is not a factor from which any inference unfavorable to the defendant may be drawn”, in the absence of a request for such charge by the *79defendant, the error was harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Koberstein, 66 NY2d 989; People v Vereen, 45 NY2d 856, 857). We have considered all of the defendant’s other claims and find them to be without merit. Weinstein, J. P., Niehoff, Lawrence and Kooper, JJ., concur.